Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krithivasan et al.  US 20150171527 A1.
	In reference to claim 1, Krithivasan teaches a system for protecting a plurality of connector pins (not shown, but pins in the socket body 105; fig. 1) during installation of a processor (not shown, but mounted to 105; fig. 1), comprising: a socket (105; fig. 1), wherein the plurality of connector pins are connected to the socket (105), wherein the plurality of connector pins are configured to contact the processor; and a laterally removable pin cover (120; fig. 1.  Viewing laterally removeable to mean being able to be removed from a position covering the central portion of the socket body [see fig. 2C] to moving to the left/right sides of the socket body [see fig. 2B]) connected to the socket (see fig. 2B, C where the cover 120 is connected to the socket body 150).
	In reference to claim  2, Krithivasan teaches wherein the pin cover comprises a plurality of sections (see 222, 224; fig. 2B).
In reference to claim  3, Krithivasan teaches wherein at least two of the plurality of sections (222, 224) are interlocking (i.e. 222, 224 interlock with the socket body 150.  See fig. 1, 2A, 2B).  
In reference to claim  4, Wang teaches wherein the pin cover (120) cannot be removed (i.e. sliding 120 open where it has been removed from covering the central portion of the socket body 150) until the processor is in a cover removal position (i.e. viewing cover removal position to be when the processor is ready to be mounted to the socket body, the cover can be moved to position as shown in figure 2B where its ready to be detached from the socket body).
In reference to claim  7, Krithivasan teaches the plurality of connector pins extend a pin height above a pin base (i.e. the body of the socket) of the socket ([0012], lines 1-4 mention LGA contacts and LGA contacts are known to extend a height above the base of the socket), and the pin cover extends a cover height above the pin base, and wherein the cover height is greater than the pin height.
	In reference to claim  8, Krithivasan teaches a latch (125) securing the pin cover to the socket.
	In reference to claim  9, Krithivasan teaches wherein the latch is unlatched (i.e. not secured by  115; fig. 1.  See fig. 3A) when the processor is placed in a cover removal position (i.e. viewing cover removal position to be when the processor is ready to be mounted to the socket body, the cover can be moved to position as shown in figure 2B where its ready to be detached from the socket body).  
In reference to claim  10, Krithivasan teaches the pin cover (120) is connected to the socket with an interlocking connection (i.e. 120 is joined to the socket. See [0014]).  

Allowable Subject Matter
Claims 11-16, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 11) A method for connecting a processor to a socket, comprising: placing the processor in a cover removal position above a laterally removable pin cover connected to the socket, wherein the socket includes a plurality of connector pins configured to electrically connect with a plurality of connector pads on the processor; laterally removing the pin cover from the socket; and moving the processor into an installed position on the socket, wherein, in the installed position, the plurality of connector pins are in contact with the plurality of connector pads on the processor.
The closest prior art of record Krithivasan 20150171527 does not teach “placing the processor in a cover removal position above a laterally removable pin cover connected to the socket” see Claim 11, lines 2-3, “laterally removing the pin cover from the socket; and moving the processor into an installed position on the socket” see claim 11, lines 6-8.  Krithivasan’s pin cover (120) is removable from the socket in a vertical direction.  Therefore, placing a processor above the pin cover connected to the socket would inhibit the removal of the pin cover from the socket when installing processor to the socket.
The closest prior art of record YEH 20140057470 does not teach “a laterally removable pin cover connected to the socket” see Claim 11, [lines 2-3] ..…”laterally removing the pin cover from the socket” see Claim 11, [line 6].  YEH’s laterally removable pin cover (32; fig. 1, 5) is connected to a guide frame (31; fig. 1) that is mounted onto the socket (2; fig. 1).  YEH’s laterally removable pin cover (32) is connected to the guide frame (31) and removable from the guide frame (31).  Therefore, YEH’s laterally removable plate cover is not connected to the socket and laterally removable from the socket.
(Claim 17) A method for removing a processor assembly from a socket. comprising: while the processor assembly is installed on the socket, inserting a pin cover between the processor assembly and the socket; and after the pin cover is placed between the processor assembly and the socket, removing the processor assembly from the socket.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         10/07/2022